Citation Nr: 0739787	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
operative residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 until March 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the present case, the record reflects that there are 
outstanding post-service private treatment records.  Through 
correspondence received by the Board in October 2007, the 
veteran reported that he has received additional treatment 
for his knee from Dr. Strang of Appalachian Orthodedics 
Associates.  Specifically, the veteran stated that he had 
knee surgery in August 2007.  

While treatment records from Dr. Strang of Wellmont Holston 
Valley Medical Center and Appalachian Orthopedic Associates 
are of record, the most recent treatment is dated July 2004.  
Therefore, the veteran's most recent treatment records are 
not associated with the claims file.  

Because the Board has identified potentially outstanding 
records pertinent to the veteran's claim, VA must undertake 
reasonable efforts to obtain such documents as these records 
may be material to the his claim.  38 U.S.C.A. § 5103A(b).

Additionally, the veteran reported in an October 2007 
communication that his right knee condition had worsened over 
time, including since the last VA examination was performed 
in November 2004.  Moreover, the claims folder does not 
otherwise contain more recent findings referable to the right 
knee sufficient to determine the veteran's current level of 
disability.  

In these circumstances, the Board finds that an additional 
examination should be arranged.  VA has the authority to 
schedule an examination when such is necessary, and the 
veteran has an obligation to report for that examination.  
38 C.F.R. §§ 3.326, 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate 
release, obtain the treatment records of 
Dr. Strang, including those affiliated 
with Appalachian Orthopedic Associates 
and Wellmont Holston Valley Medical 
Center not already associated with the 
claims file.  Any negative search result 
from the record holder should also be 
indicated in the veteran's claims folder.  

2.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected knee 
disability.  The examiner should review 
the claims folder in conjunction with 
this request, and the examination report 
should indicate that such review has 
occurred.  The examiner should state the 
ranges of motion of the right knee and 
note the extent to which there is 
additional functional limitation due to 
factors such as pain, weakness, 
fatigability, incoordination, and lack of 
endurance.  Any objective evidence of 
pain and functional loss should be noted.  
It should also be noted whether there is 
any instability of the right knee.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue a Supplemental Statement of the 
Case and allow the appropriate period for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



